Citation Nr: 1714330	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for bilateral hearing loss.  

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.

This case was previously before the Board in October 2011, at which time the Board remanded the claim further development, including for the provision of a VA audiological examination.  

The case returned to the Board in February 2016, at which time the Board remanded it once again for additional development, including to attempt to obtain additional treatment records and to provide another VA audiological evaluation.

The requested development having been completed, the case has returned to the Board.


FINDING OF FACT

The Veteran does not have sufficient hearing loss in either ear to be considered a ratable disability for VA compensation purposes.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this regard, VA's duty to notify was satisfied by a letter sent in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, all identified records, including service treatment records (STR's), private treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  In this regard, a March 2016 letter, sent pursuant to the Board's February 2016 remand, requested the Veteran to provide more information and authorization to obtain additional medical records, including those held by the United States Postal Service (USPS).  The Veteran, however, did not respond to this letter.  Further, although copies of all decisions and communications concerning this claim were also sent to the Veteran's representative, neither the Veteran nor his attorney have since identified any other records or evidence he wished to submit or have VA obtain.  Rather, in April 2016, the Veteran's representative submitted a request to expedite processing of the claim that noting that "[they] do not have any additional evidence regarding the [V]eteran's appeal."  

Significantly, although VA has a duty to assist the Veteran in the development of his claims, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the Veteran's failure to respond to VA's request for information deemed necessary by the Board in its prior February 2016 remand, the Board finds that VA has no remaining duty under the VCAA with regard to obtaining any outstanding records or information.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature of the Veteran's claimed bilateral hearing loss disability throughout the entire appellate period, and there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

Additionally, VA audiological examinations were conducted on multiple occasions throughout the period at issue, including in February 2008, May 2010, November 2011, and January 2015.  Further, the Veteran was afforded an additional VA audiological examination in March 2016, pursuant to the Board's February 2016 remand directives.  Taken together, the examinations reports and opinions are adequate because they are based on a review of the Veteran's claims file and reported history, describe the current findings in sufficient detail so that the Board's review is a fully informed one, and contain the requisite audiometric testing necessary to determine the nature and severity of the claimed hearing loss.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See, too, Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has thus had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran contends that he has bilateral hearing loss that is a result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma) in the military, including specifically as the result of exposure to gunfire and explosions without adequate hearing protection.  The preponderance of the evidence, however, shows that the Veteran has not had a hearing loss disability for VA compensation purposes in either ear at any point during the pendency of this claim.  


In this regard, in order to establish service connection for hearing loss, the Veteran must demonstrate that, at some point during the pendency of the claim, his hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  

Here, although VA audiological evaluation reports dated during the pendency of the claim reflect diagnoses including "early cochlear dysfunction," conductive hearing loss, and high frequency sensorineural hearing loss, neither the VA audiometric records, nor the Veteran's private audiological reports, document puretone thresholds and/or Maryland CNC speech discrimination scores that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  See also February 2008 VA Audiology Compensation and Pension (C & P) Examination Report (noting that "[a]lthough [the Veteran's] audiometric pure tone hearing thresholds are normal, these [examination] findings are consistent with early cochlear dysfunction"); June 2008 Cambridge Health Alliance Audiologic Evaluation (diagnosing bilateral mild high frequency sensorineural hearing loss); May 2010 VA Audiology C & P Examination Report (noting that audiometric testing revealed the Veteran's "hearing to be within normal limits at all frequencies in both ears"); July 2010 Massachusetts Eye and Ear Infirmary Audiologic Evaluation (reflecting an impression of "[n]ormal hearing" bilaterally and noting that the Veteran "is not expected to experience significant communication difficulties"); November 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (reflecting that the audiometric testing "reveals normal hearing bilaterally at all test frequencies with excellent word recognition"); January 2015 VA Hearing Loss and Tinnitus DBQ (reflecting diagnoses of right ear sensorineural hearing loss and left ear conductive hearing loss, but noting that "[a]lthough veteran presents with mild high frequency hearing loss, it does not meet the VA criteria to be considered a disability"); March 2016 VA Hearing Loss and Tinnitus DBQ (diagnosing bilateral sensorineural hearing loss).  

Specifically, the February 2008 VA audiological examination reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
20
20
LEFT
10
0
5
15
35

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left.  See February 2008 VA Audiology C & P Examination Report.

The May 2010 VA audiological examination reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
10
0
5
15
25

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 98 percent bilaterally.  See May 2010 VA Audiology C & P Examination Report.

The November 2011 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
15
25
LEFT
10
5
10
15
25

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 96 percent bilaterally.  See November 2011 VA Hearing Loss and Tinnitus DBQ.

The January 2015 VA audiological examination reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
15
35
LEFT
15
10
15
20
30

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 98 percent bilaterally.  See January 2015 VA Hearing Loss and Tinnitus DBQ.

The March 2016 VA audiological examination reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
15
35
LEFT
20
10
10
20
30

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 98 percent bilaterally.  See March 2016 VA Hearing Loss and Tinnitus DBQ.

Accordingly, the Veteran's VA examination reports do not document puretone thresholds and/or Maryland CNC speech discrimination scores that meet the threshold minimum requirements of 38 C.F.R. § 3.385.  

Similarly, the Veteran's private audiological treatment records reflect puretone thresholds that fall below the requirements of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, the June 2008 audiologic evaluation from the Cambridge Health Alliance reflects that the Veteran's auditory threshold levels in the right ear were 0, 0, 10, 15, and 25 in each of the relevant frequencies, and were 5, 0, 5, 15, and 35 in the left ear, respectively.  See June 2008 Cambridge Health Alliance Audiologic Evaluation.  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  The July 2010 Massachusetts Eye and Ear Infirmary audiologic evaluation notes auditory threshold levels in the right ear of 15, 5, 5, 15, and 25 in each of the relevant frequencies, and 10, 5, 10, 20, and 25 in the left ear, respectively.  See July 2010 Massachusetts Eye and Ear Infirmary Audiologic Evaluation.  See also Kelly, 7 Vet. App. at 474.  Additionally, sufficient controlled speech discrimination tests were not performed in conjunction with the private examination reports.  In particular, the reported speech discrimination scores for each private audiological report do not indicate that the Maryland CNC word list was used for speech discrimination testing, as required.  See 38 C.F.R. § 3.385 (requiring that audiometric testing be performed using the Maryland CNC controlled speech discrimination test).  See also June 2008 Cambridge Health Alliance Audiologic Evaluation; July 2010 Massachusetts Eye and Ear Infirmary Audiologic Evaluation (reflecting that speech recognition was tested with the W22 word list).  

Accordingly, despite the fact that the VA examination reports and relevant private audiological records show hearing impairment, neither VA nor private audiometric testing has ever reflected a threshold of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent, in either ear.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, despite repeated reevaluation, including by VA in February 2008, May 2010, November 2011, January 2015, and March 2016, there is simply no evidence that the Veteran has had, during service, at the current time, or at any point during the pendency of his claim, hearing loss of the either ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible in his assertions regarding in-service noise exposure and current trouble hearing.  Indeed, the Veteran is service connected for tinnitus based on acoustic trauma in service.  See April 2008 Rating Decision (granting service connection for bilateral tinnitus based on medical evidence opining that "this condition can be attributed to military
noise exposure").  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Importantly, the Veteran's hearing was tested no less than seven times during the pendency of the claim and at no point did puretone thresholds or Maryland CNC speech recognition scores in either ear rise to the level of a disability for VA purposes.  38 C.F.R. § 3.385.  

Absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich, 104 F. 3d at 1332 (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 


Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


